Title: From Thomas Jefferson to John Wayles Eppes, 24 April 1803
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir 
                     
            Washington Apr. 24. 1803.
          
          Your’s of the 14th. came to hand last night, and I am glad it was written before mine of the 13th. could have been recieved, because that might have delayed the expression of your convenience. the 400. D. shall be remitted to G. Jefferson the first week in May for you. I remit it there because it appears that the conveyance by post between that place & you is too tardy & unsafe to be relied on. your’s of the 14th. for instance was 9. days on the way, 2 only of which were from Richmond here, and a week from you to Richmond. am I right in directing my letters to you by the way of City point?—I have never heard from Monticello or Edgehill since I left them, except verbally by P. Carr who with mrs Carr is gone on to Baltimore. Accept my affectionate salutations.
          
            Th: Jefferson
          
        